                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

SAFA AL-ZUAD,

      Plaintiff,                                           Case No. 19-cv-11082
                                                           Hon. Matthew F. Leitman
v.

CITY OF DEARBORN, et al.,

     Defendant.
__________________________________________________________________/

     ORDER TERMINATING WITHOUT PREJUDICE DEFENDANTS’
            INITIAL MOTIONS TO DISMISS (ECF ## 6, 7)

      On April 15, 2019, Plaintiff Safa Al-Zuad filed this civil-rights action against

the City of Dearborn, several unnamed “John Doe” police officers employed by the

City of Dearborn, and his neighbor Robert Lewis Cleveland. (See Compl., ECF #1.)

On June 12, 2019, Cleveland moved to dismiss Al-Zaud’s Complaint pursuant to

Federal Rule of Civil Procedure 12(b)(6). (See Cleveland Mot., ECF #6.) On June

18, 2019, the City of Dearborn also filed a motion to dismiss. (See City of Dearborn

Mot., ECF #7.)

      The Court entered an order on June 19, 2019, in which it provided Al-Zuad

an opportunity to file an Amended Complaint to address the purported defects in the

Complaint. (See Order, ECF #8.) The Court informed the parties that if Al-Zuad




                                          1
filed such an Amended Complaint, it would terminate Defendants’ pending motions

to dismiss as moot. (See id.)

      Al-Zuad has now filed an Amended Complaint. (See Am. Compl., ECF #9.)

And Defendants have filed renewed motions to dismiss the Amended Complaint.

(See Motions, ECF ## 12, 13.) Accordingly, the Court TERMINATES AS MOOT

AND WITHOUT PREJUDICE Defendants’ initial motions to dismiss (ECF ## 6,

7).

      IT IS SO ORDERED.

                                     s/Matthew F. Leitman
                                     MATTHEW F. LEITMAN
Dated: August 20, 2019               UNITED STATES DISTRICT JUDGE


       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on August 20, 2019, by electronic means and/or
ordinary mail.

                                     s/Holly A. Monda
                                     Case Manager
                                     (810) 341-9764




                                       2
